Citation Nr: 1229604	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of right hand median nerve injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1986 to August 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claim of entitlement to service connection for residuals of right hand median nerve injury.


FINDING OF FACT

The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's current residuals of right hand median nerve injury and his military service.


CONCLUSION OF LAW

The Veteran's residuals of right hand median nerve injury was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159  (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  Proper notice from VA must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated September 2008 provided all of the above-required notification.  The Board, therefore, concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file. 

The Veteran was provided with a VA examination of his right hand in October 2009.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the October 2009 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise. 

In his May 2009 substantive appeal, the Veteran requested a hearing before a local RO Decision Review Officer.  A local hearing was conducted on November 17, 2009, a transcript of which has been placed in the Veteran's claims file.  Additionally, the Veteran has declined the opportunity to present evidence in a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has residuals of a right hand median nerve injury due to hand lacerations he sustained during his military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.             § 3.303(a) (2011).  Under § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the Veteran underwent a private electrodiagnostic evaluation in May 2008.  This evaluation reflects that the clinician noted the Veteran's complaints of right hand numbness and tingling.  It was observed that the Veteran's symptoms had been present "for a couple of years now."  The physical examination produced no evidence of muscle atrophy and indicated normal strength and sensation.  The electrodiagnostic impression was that of right median sensory demyelinating neuropathy at the wrist consistent with carpal tunnel syndrome of mild severity.  The clinician recommended a referral to a hand surgeon for carpal tunnel release.  Likewise, in October 2009, the Veteran was diagnosed with intermittent right mild carpal tunnel syndrome.  In reaching this diagnosis, the examiner reviewed service treatment records and VA treatment records to include the electromyography (EMG) testing conducted in May 2008, as discussed above.  Accordingly, the Board concludes that the first Hickson element has been established.  

With respect to the second Hickson element, in-service disease or injury, the Veteran's service treatment records confirm that he sustained two right hand-related injuries during service, a laceration to the back of his right hand in June 1987 and another to his right index finger in January 1989.  The June 1987 injury resulted from the Veteran cutting his hand on a fence.  Service treatment records indicate it was a clean cut, 4-5 cm in length.  The diagram described the cut to be superficial, and the notes in the record indicated full range of motion and intact nerves.  The wound was cleaned and closed with three sutures.  The January 1989 injury was sustained as a result of the Veteran evidently smashing his right index finger in a window.  Two lacerations were incurred on that finger: one annotated to be 1 cm down to the tissue, with full range of motion, no neurological/vascular damage, and good capillary nail bed refill; the other was described as 0.5 cm, superficial in nature, no active bleeding, and no neurological/vascular damage.  Accordingly, the Board finds that the Veteran incurred in-service injuries to his right hand, and the second Hickson element is satisfied.

Regarding the third Hickson element, the record contains two medical nexus opinions of record: the October 2009 VA examiner's report mentioned above and September 2008 VA treatment record progress notes.  Neither of these examinations reports links the Veteran's in-service hand injuries to his current disability. 

In September 2008, the Veteran sought treatment for various issues, most of which are not related to this claim.  The clinician's notes indicate that the Veteran reported having hurt his right knuckle while in service.  He expressed a concern that his median nerve findings would be related to that injury.  The clinician assessed the Veteran with ongoing degenerative joint disease and opined that his in-service hand injuries and current median nerve abnormality were not connected.  

In October 2009, the Veteran was afforded an examination for VA purposes.  After a physical examination of the Veteran and a review of the Veteran's claims file, to include his medical records, the VA examiner stated that the Veteran's right carpal tunnel syndrome was not caused by or a result of military service.  The examiner noted the Veteran's hand lacerations in service, as well as the comments in the service treatment records, which indicated no evidence of neurological/vascular damage.  The examiner referred to the neurological examination with EMG results conducted in May 2008 and also noted the progress notes from the September 2008 VA treatment records, both of which are detailed above.  The examiner attributed the etiology of the Veteran's condition, that of mild intermittent right median neuropathy, or carpal tunnel syndrome, to his work and daily activities.  The examiner concluded that the Veteran's condition was not caused by or a result of his military service due to the fact he had no such symptoms during service or in the year after service; furthermore, his two right hand lacerations caused no neurological damage and are unrelated to his intermittent right Carpal Tunnel Syndrome.  

In addition to the results of the October 2009 examination, the Board has also reviewed the Veteran's claims folder for any suggestion that a nexus exists between the Veteran's right hand median nerve injury and his military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and residuals of a right hand median nerve injury.

To the extent that the Veteran himself believes that he has residuals of a right hand median nerve injury that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report the symptoms of his nerve injury and well as the circumstances under which he was injured in service. 

The Veteran is not competent, however, to opine that his in-service right hand injuries resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current residuals of right hand median nerve injury are etiologically related to his in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this circumstance, the Board gives more credence to the VA examiner's findings as it was based on an interview by a licensed medical professional who has the requisite training, knowledge, and experience to render a medical opinion rather than a lay person who does not have such expertise.  The Board again notes that the Veteran has submitted no competent contemporary medical evidence contrary to the examination findings cited above.  

To the extent the Veteran now contends that he first noticed symptoms of his right hand medial nerve disability in service, and that he has had symptoms such as numbness and tingling continuously thereafter, the Board finds such assertions to be competent, but not credible.  Significantly, the Veteran's reported history of such symptomatology is inconsistent with the other evidence of record.  Contemporary service treatment records fail to show any neurological impairment associated with his in-service injuries.  Likewise, in a January 1989 medical history, the Veteran denied any tingling or numbness in any part of his body.  Further, his assertions of in-service onset are inconsistent with the history he himself provided to service examiners at the time of his separation.  He denied any neuritis or paralysis at the time of his July 1989 separation examination.  Moreover, neurological examination of the Veteran at the time of his July 1989 service separation examination was within normal limits.  

The Board places greater weight of probative value on the normal clinical findings denoted on the Veteran's  separation examination, coupled with the Veteran's own denial of any neurological problems in-service than it does on the Veteran's recent assertions of continuity of symptoms since service in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  This finding is consistent with the May 2008 private neurological evaluation indicating an onset of symptoms for a couple year prior to this evaluation places the onset of symptoms to approximately 2006 (nearly 2 decades after his service separation).



 
The Veteran's absence of neurological complaints [both in-service and for decades after his separation] also weighs against the Veteran's recent assertions that he experienced symptoms associated with his current neurological disorder in-service and continuously thereafter, as now described.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  

Based on the above, the Board finds the Veteran's recent assertions of continuity of symptoms since active service to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's residuals of right hand median nerve injury and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for residuals of right hand median nerve injury is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


